Case 2:18-cv-11109-.]CZ-KWR Document 1-2 Filed 11/16/18 Page 1 of 1

AB949-328515-01
32ND JUDICIAL DISTRICT COURT FOR THE PARISH OF TERREBONNE
STATE OF LOU[SIANA
NO. 184080 DIVISION “D”
NICOLE ARCENEAUX AND IERRAL ROME
versus

TOBY A. THORTON, BLACKHAWK SPECIALTY TOOLS, LLC, AND LIBERTY MUTUAL
INSURANCE COl\/IPANY

FILED :

 

DEPUTY CLERK
NOTICE OF REMOVAL TO FEDERAL COURT

Please take notice that Defendants, Blackhawk Specialty Tools, LLC and Liberty Mutual
Fire Insurance Company, through undersigned counsel in the above entitled action bearing
docket number 184080, Division “D” on the docket of the 32nd Judicial Disuict Court for the
Parish of Terrebonne, State of Louisiana, has fi]ed in the United States District Court for Eastem
District of Louisiana, its Notice of Removal of said action, copy of said notice being served
herewith in conformity With 28 U.S.C. Section 1446 (d), which states, “Promptly after the filing
of such petition for the removal of a civil action the defendant or defendants shall give Written
notice thereof to all adverse parties and shall file a copy of the notice with the Clerk of such State
Court which shall effect the removal and the State Court shall proceed no further unless and until
the case is remanded.”

Respectfully submitted,
cERTmCATE OF sERVICE LAW OFFICES 0 ROBERT E. BIRTEL

I hereby certify that a copy of the
foregoing pleading has been served upon BY;

 

all parties of record by facsitn.ile, hand l{EVIN T- PHAYE`R/(#HBS$)
. . . . Attomey for Defendants
del , 1 tr mm, 1 _ » _
_ iver ccc on_lc orpacm_g same Blackhawk Specialty Tools, LLC and leerty
m the U'S' Mml’ P°Smge.?repa‘d and Mutual Fire Insurance Company
properly addressed, this [_ day of 3850N.CausewayB1vd., Suite 220
November’ 2015_ Metail‘ie, LA 70002

Tel; (504) 837-7050
Fax: (866) 547-7103

 

KEVIN T. PHAYER

